Case 2:21-cv-00423-TS-DBP Document 20 Filed 09/21/21 PageID.985 Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

                                                    MEMORANDUM DECISION AND
 DANYELL DRUMMOND, an individual,                   ORDER DENYING PLAINTIFF’S
                                                    MOTION FOR CONTINUANCE OF
                         Plaintiff,                 TEMPORARY RESTRAINING ORDER
                                                    AND PRELIMINARY INJUNCTION
 v.

 VERITAS FUNDING, LLC, a Utah limited
 liability company and JOHN DOES 1-10,
                                                   Case No. 2:21-CV-423-TS-DBP
                         Defendants.
                                                   District Judge Ted Stewart


       This matter is before the Court on Plaintiff’s Motion for Continuance of Temporary

Restraining Order and Preliminary Injunction. For the reasons discussed below, the Court will

deny the Motion.

                                          I.   BACKGROUND

       Since 2006, Plaintiff DanYell Drummond has owned residential property in Sandy, Utah

(the “Property”). Defendant Veritas Funding, LLC (“Veritas”) is a mortgage lending, limited

liability company based in Midvale, Utah. On June 11, 2018, Drummond obtained a FannieMae

Homestyle Renovation Loan (“HomeStyle Loan”) from Defendant to remodel the Property.

       Drummond stopped making loan payments to Veritas in February 2020 claiming that

Veritas’ lending process “was fraught with continual material disclosure errors.” 1 Drummond

sent a Notice of Rescission to Veritas on May 13, 2020. On April 16, 2021, Veritas entered a




       1
           Docket No. 16, at 2.
Case 2:21-cv-00423-TS-DBP Document 20 Filed 09/21/21 PageID.986 Page 2 of 12




Notice of Default and Election to Sell the Property (“Default”) and served the notice to

Drummond. Drummond had until July 16, 2021 to cure the Default.

       Drummond brought an action against Veritas on May 31, 2021 in the Third Judicial

District Court, Salt Lake County, Utah. Drummond seeks: declaratory relief to rescind the

Homestyle Loan under the Truth in Lending Act (“TILA”), 15 U.S.C. § 1635(a) and Regulation

Z, 12 C.F.R. § 226.23; permanent injunctive relief to bar Veritas from foreclosing on the

Property; and (3) damages for slander of title. Drummond filed a Verified Amended Complaint

on June 21, 2021, including a fourth claim for quiet title.

       On July 6, 2021, Drummond filed a motion requesting a temporary restraining order

(“TRO”) to prevent Veritas from foreclosing on the Property and from pursuing any further

collection action on the Homestyle Loan. After a hearing held with both parties, the state court

granted the TRO on July 8, 2021, which expired on August 16, 2021. On July 13, 2021, Veritas

removed the case to federal court. On August 12, 2021, Drummond filed a motion for a

continuance of the TRO and a preliminary injunction enjoining Veritas from taking further

foreclosure and collection actions against her.

                                          II.     DISCUSSION

       To obtain a preliminary injunction or a temporary restraining order, Plaintiff must show:

(1) a substantial likelihood of success on the merits; (2) irreparable harm if the injunction is

denied; (3) the threatened injury outweighs the harm that the preliminary injunction may cause

the opposing party; and (4) the injunction, if issued, will not adversely affect the public interest. 2



       2
        Gen. Motors Corp. v. Urban Gorilla, LLC, 500 F.3d 1222, 1226 (10th Cir. 2007) (citing
Greater Yellowstone Coal. v. Flowers, 321 F.3d 1250, 1255 (10th Cir. 2003)); see also Lundgrin
                                                   2
Case 2:21-cv-00423-TS-DBP Document 20 Filed 09/21/21 PageID.987 Page 3 of 12




“[A] preliminary injunction is an extraordinary remedy; it is the exception rather than the rule.” 3

Accordingly, “the right to relief must be clear and unequivocal.” 4

       A. SUBSTANTIAL LIKELIHOOD OF SUCCESS ON THE MERITS

       Drummond and Veritas disagree on whether Drummond’s request for a preliminary

injunction “alters the status quo” such as to warrant a heightened burden or “strong showing” of

likelihood of success on the merits. 5 Because Drummond fails to meet the threshold requisite

showing a substantial likelihood of success on the merits, the question of whether Drummond

must satisfy a heightened burden is irrelevant.

       The purpose of TILA is “to assure a meaningful disclosure of credit terms” and to

“protect the consumer against inaccurate and unfair credit billing and credit card practices.” 6

When a consumer is not provided the required statutory disclosures, he or she has the right to

rescind the credit transaction “until midnight of the third business day following the

consummation of the transaction or the delivery of the information and rescission forms required

under this section together with a statement containing material disclosures required under this



v. Claytor, 619 F.2d 61, 63 (10th Cir. 1980) (the same considerations apply to both preliminary
injunctions and temporary restraining orders).
       3
        Gen. Motors Corp., 500 F.3d at 1226 (quoting GTE Corp. v. Williams, 731 F.2d 676,
678 (10th Cir. 1984)).
       4
         Beltronics USA, Inc. v. Midwest Inventory Distrib., LLC, 562 F.3d 1067, 1070 (10th
Cir. 2009) (quoting Greater Yellowstone Coal., 321 F.3d at 1256).
       5
         O Centro Espirita Beneficente Uniao Do Vegetal v. Ashcroft, 389 F.3d 973, 975 (10th
Cir. 2004) (three types of preliminary injunctions bear a heightened burden of showing a
“strong” substantial likelihood of success on the merits: (1) preliminary injunctions that alter the
status quo; (2) mandatory preliminary injunctions; and (3) preliminary injunctions that afford the
movant all the relief that it could recover at the conclusion of a full trial on the merits).
       6
           15 U.S.C. § 1601(a).

                                                  3
Case 2:21-cv-00423-TS-DBP Document 20 Filed 09/21/21 PageID.988 Page 4 of 12




subchapter, whichever is later, by notifying the creditor . . . .” 7 If the required notice or material

disclosures are not delivered, “[a]n obligor’s right of rescission shall expire three years after the

date of consummation of the transaction or upon the sale of the property.” 8 When an obligor

exercises this right to rescind, the obligor is not liable for “any finance or other charge, and any

security interest given by the obligor,” however, if the creditor has delivered any property to the

obligor “the obligor shall tender the property to the creditor, except that if return of the property

in kind would be impracticable or inequitable, the obligor shall tender its reasonable value.” 9

        Drummond argues that she is likely to succeed on the merits of her TILA rescission claim

for the HomeStyle Loan based on a combination of Veritas’ errors in loans estimates, improper

charges for an unrequested Standard Conventional Loan interest rate lock, and other fees

including a HUD consultant fee, escrow fee, and draw fee. 10 Drummond also argues that she

need not show an ability to repay Veritas the principal balance of approximately $370,500.

        Veritas contests the alleged errors in material disclosure and argues that Drummond’s

claim fails because she cannot tender the principal balance.

        Drummond exercised her right of rescission by providing a written Notice of Recission to

Veritas on May 13, 2020, and commencing this action to enforce her right of rescission on May

31, 2021—both actions within the three-year limitation. The two issues the Court must address to

determine if Drummond demonstrates a likelihood of success on the merits are: (1) whether



        7
            Id. § 1635(a).
        8
            Id. § 1635(f).
        9
            Id. § 1635(b).
        10
             Docket No. 16, at 18.

                                                   4
Case 2:21-cv-00423-TS-DBP Document 20 Filed 09/21/21 PageID.989 Page 5 of 12




Drummond can establish Veritas’ failure to make material disclosures required by TILA, and (2)

whether Drummond must demonstrate an ability to tender the principal balance to Veritas.

       i.        Alleged Errors in Material Disclosures

       TILA requires creditors to provide consumers with certain clear and accurate material

disclosures. 11 Material disclosures are “required disclosures of the annual percentage rate, the

finance charge, the amount financed, the total of payments, the payment schedule, and the

disclosures and limitations referred to in §§ 226.32(c) and (d) and 226.35(b)(2).” 12

       In her motion, Drummond contends that Veritas failed to make material disclosures of the

finance charge. She provides Veritas’ admissions to the Federal Consumer Finance Protection

Bureau (“CFPB”) where Veritas admits:

       In October 2019, upon receiving information indicating that the 05/23/2018 CD
       [the First CD] was potentially not in good faith, the Veritas Funding legal
       department at the time completed a review of Mrs. Drummonds [sic] material
       disclosures for inaccuracies. After investigation of the evidence, legal determined
       that Mrs. Drummond was correct and was entitled to a refund of all HomeStyle
       Renovation fees in Section B. services the borrower did not shop for that were
       added on the 05/23 CD. This included a $500.00 draw fee, a $3,449.80 Escrow
       Rehab Fee, and the remaining $600.00 of the HUD consultant fee. On
       10/16/2019, Veritas Funding issued a post-consummation CD [the Fifth CD]
       reflecting a tolerance cure for the fees listed above and a check in the amount of
       $4549.80.
       ****
       To the best of our knowledge, Mrs. Drummond has not cashed her tolerance cure
       check. Due to the trigger of this complaint on 06/30/2020, and Mrs. Drummond’s
       insistence that her disclosures are still inaccurate, Veritas Funding management
       triggered a new review of Mrs. Drummond’s disclosures with current compliance
       staff. The current Veritas Funding compliance department’s analysis determined
       that the only item remaining that is inaccurate on Mrs. Drummond’s disclosures
       was the discount point increase on 05/23/2018. This increase should have been

       11
            Rosenfield v. HSBC Bank, USA, 681 F.3d 1172, 1179 (10th Cir. 2012) (citation
omitted).
       12
            12 C.F.R. § 226.23 n.48 (2007).

                                                 5
Case 2:21-cv-00423-TS-DBP Document 20 Filed 09/21/21 PageID.990 Page 6 of 12




       refunded to Mrs. Drummond on the 10/16/2019 post-consummation CD [the Fifth
       CD] and was not caught by the 2019 legal department review. Per TILA section
       130(b), Veritas Funding issued a post-consummation CD [the Sixth CD] to Mrs.
       Drummond dated 08/06/2020 to cure the tolerance violation for the 0.375%
       increase in discount points. This PCCD was sent via FedEx overnight on
       08/07/2020, along with a check for $1,428.50. 13

       Drummond argues these errors negatively affected the amount she was required to pay in

interest on her HomeStyle Loan as an annual percentage rate. Here, Drummond provides

persuasive evidence showing Veritas provided errors in material disclosures thereby impacting

her interest payments.

       ii.        Tender of Principal Balance

       The next issue is whether Drummond must establish an ability to tender the principal

balance of approximately $370,500 to Veritas. Generally, courts will not enforce a TILA

rescission unless the obligor has shown an ability to tender the money or the property. 14

However, Drummond states that under Sanders v. Mountain America Federal Credit Union, “a

rescinding consumer need not plead an ability to repay the proceeds of the loan.” 15

       While it is true that a plaintiff seeking rescission need not plead an ability to repay to

survive a motion to dismiss, Drummond takes the Tenth Circuit’s quote out of context. In fact,

the Tenth Circuit stated that “[a]lthough the rescinding consumer need not plead an ability to


       13
             Docket No. 18 Ex. A, at 6–7.
       14
           See Am. Mortg. Network, Inc. v. Shelton, 486 F.3d 815, 820 (4th Cir. 2007) (noting that
rescission will only be enforced if “the lender [is] assured of receiving its legal due”) (quoting
Powers v. Sims & Levin, 542 F.2d 1216, 1222 (4th Cir. 1976)); Smith v. Argent Mortg. Co., LLC,
No. 05–cv–02364–REB–BNB, 2007 WL 4105192, at *4 (D. Colo. Nov.14, 2007) (concluding
that “rescission of the transaction will be enforced judicially only if the borrower is able to return
the proceeds of the loan, or some reasonable equivalent, to the lender”), aff’d, 331 F. App’x 549
(10th Cir. 2009).
       15
             Docket No. 18, at 7.

                                                  6
Case 2:21-cv-00423-TS-DBP Document 20 Filed 09/21/21 PageID.991 Page 7 of 12




repay the proceeds of the loan, the district court may nevertheless, in an appropriate case, use its

equitable powers to protect a creditor’s interests during the TILA rescission process.” 16 In

Sanders, the court explained that rescission initiated after the initial three-day period imposes an

unfair risk on creditors by requiring them to release their security interest without assurance that

the obligor will honor his or her own rescission obligations. 17 “This problem is particularly acute

when the consumer resorts to TILA rescission because of an impending foreclosure or

bankruptcy.” 18 In such cases “courts routinely exercise their equitable powers to ensure

consumers can honor their rescission obligations before requiring creditors to release their

security interests.” 19 Thus “[t]he courts, at any time during the rescission process, may impose

equitable conditions to insure that the consumer meets his obligations after the creditor has

performed his obligations as required by the act.” 20 This process allows courts to restore the

parties to the “status quo ante,” which is the equitable goal of TILA rescission. 21

       In this case, Drummond seeks to enforce her TILA rescission right because of an

impending foreclosure of the Property. It would be inequitable for Veritas to release its security

interest without assurance that Drummond will repay the approximately $370,500 principal




       16
            Sanders v. Mountain Am. Fed. Credit Union, 689 F.3d 1138, 1144 (10th Cir. 2012).
       17
            Id. at 1142–43.
       18
            Id at 1143; see also Shelton, 486 F.3d at 820–21.
       19
         Sanders, 689 F.3d at 1143 (citing Shelton, 486 F.3d at 820–21; Yamamoto v. Bank of
New York, 329 F.3d 1167, 1172–73, 1172 n.5 (9th Cir. 2003); Williams v. Homestake Mortg.,
968 F.2d 1137, 1142 (11th Cir. 1992)).
       20
          Williams, 968 F.2d at 1141 (quoting S.Rep. No. 368, 96th Cong., 2d Sess. 29 (1980),
reprinted in 1980 U.S.C.C.A.N. 236, 265).
       21
            See Yamamoto, 329 F.3d at 1172.

                                                  7
Case 2:21-cv-00423-TS-DBP Document 20 Filed 09/21/21 PageID.992 Page 8 of 12




balance. Additionally, while the defendant in Sanders never requested an order from the court

altering the TILA rescission procedure, in this case Veritas requests that if an injunction is

entered, the Court should alter the recission procedure and require Drummond to post bond for

approximately $370,500. 22 Drummond has not alleged, let alone shown, she can tender this

amount.

       Based on this, equity requires Drummond to establish her ability to repay the HomeStyle

Loan amount to show a substantial likelihood of success on the merits. Since she has not, the

Court cannot find that Drummond satisfied her burden of showing a substantial likelihood of

success on the merits and preliminary injunctive relief is not warranted.

       B. IRREPARABLE HARM

       Irreparable harm is an injury that “must be both certain and great, and that it must not be

merely serious or substantial.” 23 “Issuing a preliminary injunction based only on a possibility of

irreparable harm is inconsistent with our characterization of injunctive relief as an extraordinary

remedy that may only be awarded upon a clear showing that the plaintiff is entitled to such

relief.” 24 Thus, “the party seeking injunctive relief must show that the injury complained of is of

such imminence that there is a clear and present need for equitable relief to prevent irreparable

harm.” 25 This typically involves the type of injury that cannot be remedied with money or when




       22
            Docket No. 17, at 13–14.
       23
            Dominion Video Satellite, Inc., 356 F.3d at 1262 (internal citation and quotations
omitted).
       24
            Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008).
       25
         Heideman v. S. Salt Lake City, 348 F.3d 1182, 1189 (10th Cir. 2003) (internal
quotations omitted).

                                                  8
Case 2:21-cv-00423-TS-DBP Document 20 Filed 09/21/21 PageID.993 Page 9 of 12




a remedy cannot be fashioned following a determination on the merits. 26 “[S]imple economic

loss usually does not, in and of itself, constitute irreparable harm; such losses are compensable

by monetary damages.” 27

       Drummond argues that absent injunctive relief, Veritas will begin foreclosure proceeds

which will terminate her right to rescind and deprive her family of their home. Veritas argues

that Drummond’s five-week delay in filing motion for injunctive relief suggests a lack of

immediacy necessary to make a proper showing of irreparable harm.

       First, Drummond is correct in asserting that her right to rescind would terminate upon the

sale of the Property, but only if the “sale occurred before the conclusion of the three-year

limitation” 28 Under § 1635(f), “[a]n obligor’s right of rescission shall expire three years after the

date of consummation of the transaction or upon the sale of the property, whichever occurs

first.” 29 Here, the HomeStyle loan closed on June 11, 2018, thus the three-year limitation ended

on June 11, 2021. Because Drummond’s right to rescission expired on June 11, 2021, she cannot

demonstrate any further harm from a right that has already lapsed.

       Second, the Court is sympathetic to the harm Drummond may suffer with the loss of her

home especially since foreclosure actions have not yet commenced. Additionally, given natural

delays presented by the COVID-19 pandemic as well as Drummond’s unforeseen military




       26
            Prairie Band of Potawatomi Indians v. Pierce, 253 F.3d 1234, 1250 (10th Cir. 2001).
       27
            Heideman, 348 F.3d at 1189.
       28
         Rosenfield v. HSBC Bank, USA, No. 10-cv-00058-MSK-MEH, 2010 WL 2163787, at
*5 (D. Colo. May 26, 2010).
       29
            15 U.S.C. § 1635(f).

                                                  9
Case 2:21-cv-00423-TS-DBP Document 20 Filed 09/21/21 PageID.994 Page 10 of 12




 obligations, the Court disagrees with Veritas’ claim that Drummond’s five-week delay in filing

 the Motion suggests a lack of immediacy and irreparable harm.

          Nevertheless, considering that any harm in losing the Property may be compensated

 through money damages, the Court is not entirely convinced that Drummond’s stated harm is

 irreparable. While the Court recognizes that it is possible for Drummond to suffer irreparable

 harm from the loss of the Property, a mere possibility of irreparable harm is insufficient to show

 that Drummond’s right to relief is clear and unequivocal.

          C. BALANCE OF HARDSHIPS

          The Court must balance the hardships to the Defendant with the Plaintiff’s injury to

 determine whether to issue an injunction. 30 Drummond argues that as a mortgage lender and

 large company, Veritas experiences no harm that could outweigh the potential loss of her home.

 Veritas argues that in addition to costs associated with the interest late fees, it faces the

 possibility of Drummond rescinding the HomeStyle Loan without any assurance that she can

 tender payment of the principal balance. Veritas further claims that Drummond has ceased

 making payments since February 2020 with her debt exceeding $370,500 despite stating that she

 had the financial ability to make monthly payments on the loan, but intentionally failed to do

 so. 31

          The Court is not convinced that Drummond’s stated harm outweighs Veritas’ harm in

 losing its security interest. The scale weighs in favor of Veritas. Drummond fails to demonstrate




          30
               See Prairie Band of Potawatomi Indians, 253 F.3d at 1250.
          31
               Docket No. 17, at 12.

                                                   10
Case 2:21-cv-00423-TS-DBP Document 20 Filed 09/21/21 PageID.995 Page 11 of 12




 that the balance of hardships weighs in her favor given her refusal to make payments toward her

 sizeable debt.

        D. PUBLIC INTEREST

        Before granting an injunction, courts must “weigh the case-specific equities in favor of

 both parties and the public interest.” 32 The Court agrees that there is a strong public interest in

 preventing Drummond from losing her home based on alleged material errors in Veritas’ loan

 agreements. The Court also recognizes, however, that Drummond intentionally failed to made

 loan payments to Veritas since February 2020 despite admitting that she had the financial ability

 to do so. There are public interest concerns on both sides. However, remembering that the

 purpose of § 1635(b) is “to restore the parties as much as possible to the status quo ante,” 33 it

 would be against public interest for Drummond to fail to repay Veritas for the money it already

 loaned her. The Court cannot conclude that the public interests weigh in Drummond’s favor to

 warrant a preliminary injunction.

        Even if Drummond had established a substantial likelihood of success on the merits, the

 remaining factors weigh against granting a preliminary injunction. For these reasons, the Court

 cannot conclude that the remaining factors make up for Drummond’s failure to show a

 substantial likelihood of success on the merits.




        32
             Sanders, 689 F.3d at 1144 (citations omitted).
        33
             Abbott v. Shaffer, 564 F. Supp. 1200, 1208 (D. Utah 1983).

                                                    11
Case 2:21-cv-00423-TS-DBP Document 20 Filed 09/21/21 PageID.996 Page 12 of 12




                                     III.    CONCLUSION

    It is therefore

    ORDERED that Plaintiff’s Motion for Continuance of Temporary Restraining Order and

 Preliminary Injunction (Docket No. 16) is DENIED.

        DATED this 21st day of September, 2021.

                                            BY THE COURT:




                                            Ted Stewart
                                            United States District Judge




                                              12
